DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 03/24/2022 Amendments/Arguments, which directly amended claims 1, 10-11, and 20; and traversed the rejections of the claims of the 12/24/2021 Office Action are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bily et al (US 2016/0233588 which was cited in previous Office Action) in view of Hallivuori (IDS reference – US 2018/0048063).
Regarding claims 1 and 11, Bily et al disclose a transceiver and a method for beam steering in a transceiver comprising:
a first antenna array including a first sub-aperture with a first native beam steering angle ([0029]);
a second antenna array including a second sub-aperture with a second native beam steering angle different than the first native beam steering angle ([0029]).
Bily et al do not explicitly disclose wherein the first antenna array and the second antenna array are arranged in the transceiver such that the first sub-aperture is combinable with the second sub-aperture to form a combined aperture and a combined beam when the first antenna array and the second antenna array are excited as claimed.
Hallivuori teaches in the same field of endeavor the first antenna array and the second antenna array are arranged in the transceiver such that the first sub-aperture is combinable with the second sub-aperture to form a combined aperture and a combined beam when the first antenna array and the second antenna array are excited (i.e. given that the three sub-groups of antenna elements 210/220/230 depicted in figures 5C-5D are fed in series from the same signal feed 240 to form the single apparatus 200, the corresponding apertures of the individual sub-groups are combinable and form a combined aperture and a combined beam, namely that of the entire apparatus 200) ([0054]-[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bily et al in view of Hallivuori to incorporate the first antenna array and the second antenna array are arranged in the transceiver such that the first sub-aperture is combinable with the second sub-aperture to form a combined aperture and a combined beam when the first antenna array and the second antenna array are excited as taught by Hallivuori to gain the advantage of properly combining the aperture and beam of the antenna arrays; and since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Claims 2-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bily et al modified by Hallivuori as applied to claims 1 and 11 above, and further in view of Becavin (US 4,692,768 which was cited in previous Office Action).
Regarding claims 2 and 12, Bily et al modified by Hallivuori do not explicitly disclose the first antenna array and the second antenna array are NxM arrays with N strings of M antenna elements, and wherein N and M are non-zero integers.  Becavin teaches in the same field of endeavor the first antenna array and the second antenna array are NxM arrays with N strings of M antenna elements, and wherein N and M are non-zero integers (Abstract; col 3, lines 31-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bily et al modified by Hallivuori in view of Becavin to incorporate the first antenna array and the second antenna array are NxM arrays with N strings of M antenna elements, and wherein N and M are non-zero integers as taught by Becavin to gain the advantage of flexibility in antenna array system and design; and since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claims 3-5 and 13-15, Bily et al modified by Hallivuori and Becavin disclose the spacing between the antenna elements in each of antenna array and the spacing between the antenna arrays (Becavin – Fig 1-3); however, Bily et al modified by Hallivuori and Becavin do not explicitly disclose specific distance separation between the first sub-aperture and the second sub-aperture as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine a specific distance separation between the first sub-aperture and the second sub-aperture for flexibility in antenna array system and design and/or for his/her intended use, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 6 and 16, Bily et al modified by Hallivuori and Becavin disclose strings of the first antenna array are interleaved with strings of the second antenna array to form a composite 2NxM array (Bily et al – Abstract; [0007]; [0028]; [0030]; [0099]; Becavin - Abstract; col 3, lines 31-57).
Regarding claims 7 and 17, the claims are rejected based on their obvious variants with claims 6 and 16 as rejected above.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0376461 discloses a wireless communication device may select, for communicating a signal, one or more active elements of a set of antenna elements based at least in part on positions of the one or more active elements of the set of antenna elements relative to a set of steering lenses of the wireless communication device; and communicate the signal based at least in part on emitting or receiving the signal using the one or more active elements, wherein the set of steering lenses of the wireless communication device steer the signal to or from the one or more active elements.
US 9,768,501 discloses apparatuses, devices systems and/or methods of steering an antenna array.  For example, an apparatus may include a baseband processor including a plurality of baseband processing chains to process signals to be communicated via a plurality of antenna modules of an antenna array, wherein the baseband processing chains include a plurality of frequency domain delay modules, a frequency domain delay module of the delay modules is to apply a time delay to a signal to be communicated via an antenna module of the plurality of antenna modules.
US 8,427,370 discloses methods and apparatus for an electrically steered array including a phased array aperture having a plurality of elements at a selected spacing, the aperture to provide up to four simultaneous, independent beam sets, wherein the elements are controlled by a single complex weight.
US 8,611,455 discloses a spatial diversity receiver for wirelessly receiving a modulated RF signal and a method for wirelessly transmitting and receiving the modulated RF signal.  The spatial diversity receiver includes at least two antenna arrays and an antenna beam selection control unit. Each antenna array of the spatial diversity receiver includes at least two fixed beam antennas with distinct radiation patterns, and combinations of the fixed beam antennas are selectable for wireless receipt of the modulated RF signal.  The antenna beam selection control unit is configured to control at least one antenna switching and/or combining unit in order to select a specific combination of fixed beam antennas from each antenna array.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646